                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:18-CV-517-DCK

 STEPHEN A. LEWIS,                                 )
                                                   )
                    Plaintiff,                     )
                                                   )
        v.                                         )          ORDER
                                                   )
 MACLEAN-FOGG COMPANY,                             )
                                                   )
                   Defendant.                      )
                                                   )


       THIS MATTER BEFORE THE COURT on the “Joint Motion To Extend Dispositive

Motions Deadlines And Stipulation To Limited Extension Of Discovery Deadline” (Document

No. 24) filed September 24, 2019. The parties have consented to Magistrate Judge jurisdiction

pursuant to 28 U.S.C. § 636(c), and immediate review is appropriate. Having carefully considered

the motion, the record, and noting consent of the parties, the undersigned will grant the motion.

       IT IS, THEREFORE, ORDERED that the “Joint Motion To Extend Dispositive Motions

Deadlines And Stipulation To Limited Extension Of Discovery Deadline” (Document No. 24) is

GRANTED. Defendant shall have up to and including November 11, 2019 to file a Motion for

Summary Judgment; Plaintiff shall have up to and including November 25, 2019 to file a response

to the Motion for Summary Judgment; and Defendant’s reply brief shall be filed on or before

December 12, 2019.


       SO ORDERED.
                                         Signed: September 24, 2019
